Case 2:19-cr-00219-EEF-JCW Document 36 Filed 11/06/19 Page 1of1
MINUTE ENTRY

WILKINSON, M.J.
NOVEMBER 6, 2019

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA CRIMINAL

VERSUS NO. 19-219

MARY WADE SECTION L
CRIMINAL ARRAIGNMENT

 

APPEARANCES: X DEFENDANT
X COUNSEL FOR DEFENDANT FPD - SAMUEL SCILLITANI

 

X ‘ASSISTANT U.S. ATTORNEY BRIAN M. KLEBBA

 

__ INTERPRETER SWORN

 

(TIME: M to M)
X / READING OF THE INDICTMENT: READ@QVAIVED SUMMARIZED
X/ DEFENDANT ADVISED OF THE MAXIMUM PENALTY
X/ DEFENDANT PLEADS NOT GUILTY TO ALL COUNTS
-X/ SPECIAL PLEADINGS SHALL BE FILED NO LATER THAN SEVEN DAYS PRIOR TO
THE FINAL PRETRIAL CONFERENCE UNLESS OTHERWISE ORDERED BY THE
DISTRICT JUDGE.

_/DEFENDANT REMANDED TO THE CUSTODY OF THE U.S. MARSHAL
x/ DEFENDANT RELEASED ON ORIGINAL BOND

_/ BAIL SET AT

 

_/ DEFENDANT RELEASED ON NEW BOND

= OIHIBRS

 

NOTICE: X/ PRE-TRIAL CONFERENCE: DECEMBER 23, 2019 AT 1:30 P.M.

 

BEFORE UNITED STATES DISTRICT JUDGE ELDON E. FALLON

 

_X/ TRIAL: DECEMBER 30, 2019 AT 8:30 A.M.

BEFORE UNITED STATES DISTRICT JUDGE ELDON E. FALLON

 

 

MJSTAR: 00: 0 Z

 

 

 
